Nationwide Life Insurance Company: ·Nationwide VLI Separate Account – 4 Prospectus supplement dated November 22, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective December 1, 2010, the following underlying Sub-Accounts are available as investment options under your policy: · Fidelity Variable Insurance Products Fund – Fidelity VIP Freedom Fund 2005 Portfolio: Service Class · Fidelity Variable Insurance Products Fund – Fidelity VIP Freedom Income Portfolio: Service Class · T. Rowe Price Fixed Income Series, Inc. - T. Rowe Price Limited-Term Bond Portfolio · Vanguard Variable Insurance Funds – REIT Index Fund · Vanguard Variable Insurance Funds – Total Bond Market Index Portfolio 2. Effective December 1, 2010, "Appendix A: Sub-Account Information" is amended to include the following: Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Fund 2005 Portfolio: Service Class Investment Adviser: Strategic Advisers Investment Objective: Seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Income Portfolio: Service Class Investment Adviser: Strategic Advisers Investment Objective: The fund seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. T.Rowe Price Fixed Income Series, Inc. - T. Rowe Price Limited-Term Bond Portfolio Investment Adviser: T. Rowe Price Associates, Inc. Investment Objective: Seeks a high level of current income consistent with moderate fluctuations in principal value. Vanguard Variable Insurance Funds - REIT Index Fund Investment Adviser: Vanguard's Quantitative Equity Group Investment Objective: Seeks to provide a high level of income and moderate long-term growth of capital. Vanguard Variable Insurance Funds - Total Bond Market Index Portfolio Investment Adviser: The Vanguard Group, Inc. Investment Objective: To track the performance of the Lehman Brothers Aggregate Bond Index. BAE Future Corporate VULSM Corporate Flexible Premium Variable Universal Life Issued by Nationwide Life Insurance Company Through Nationwide VLI Separate Account-4 Supplement dated May 1, 2010 to Prospectus dated May 1, 2010 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. THIS SUPPLEMENT UPDATES INFORMATION IN THE PROSPECTUS ASSOCIATED WITH POLICIES WITH APPLICATIONS DATED ON OR AFTER JANUARY 1, 2009.IF YOUR POLICY'S APPLICATION IS
